OPINION.
Green :
This appeal has been submitted on the petition filed by the taxpayer and the answer thereto filed by the Commissioner. The *240answer admits only the date of the deficiency letter and the amount of the taxes in controversy. All the other averments of the petition are specifically denied. We assume the insurance premiums sought to be deducted by the taxpayer are for the annual premiums paid during the calendar year 1922 on his war risk insurance. Section 215 of the Revenue Act of 1921 specifies the items that are not deductible in computing the net income of an individual. The premiums which the taxpayer paid during the year 1922 fall within the non-deductible items enumerated by the statute.

Judgment will be entered for the Commissioner.